DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9, 10, 14-16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0077046 Asahi et al. (Asahi).
Asahi discloses a composition for forming a hardcoat layer, contains: at least one antifouling agent selected from a fluorine-containing compound having a polymerizable unsaturated group and a polysiloxane compound having a weight average molecular weight of 15,000 or more and a polymerizable unsaturated group; dimethyl carbonate; a compound having an unsaturated double bond; and a photopolymerization initiator.  See the abstract.
Specifically, Asahi discloses a method of producing an optical film having a hardcoat layer on a film base comprising a step of coating the composition for forming a hardcoat layer on the film base material and curing it to form a hardcoat layer.  See paragraph [0018].  Specific examples of the fluorine-containing compound include formula a-9 (see paragraph [0056]), corresponding to a monomer of the compound unit represented by Formula 8 of the present invention.  The fluorine-containing antifouling agent of Asahi may be a polymer.   See paragraphs [0118] and [0120].

.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0077046 Asahi et al. (Asahi) in view of US 2010/0029804 to Nakayama et al. [US Patent Application Publication 4 of the Information Disclosure Statement filed 8/23/18] (Nakayama).
The disclosure of Asahi is discussed above in paragraph 2.  However, Asahi does not disclose an embodiment wherein the photo curable resin further comprises a cage type silsesquioxane resin.
Nakayama discloses a hard coating composition including at least the following components (A) to (E): Component (A): A poly(methyl)glycidyl ether compound derived from a chain aliphatic polyol or a chain aliphatic polyether polyol, which may or may not contain a hydroxyl group, Component (B): A silsesquioxane compound containing a cationic polymerizable group, Component (C): A silicate 
Specifically, the silsesquioxane resin preferably has a cage structure, as set forth in Formula (4).  The value of n in the silsesquioxane of a closed type cage-shaped-like structure represented by Formula (4) is an even number of from 6 to 18, preferably from 6 to 14, more preferably 8, 10 or 12, and even more preferably 8, or a mixture of 8, 10 and 12.  Preferred cationic polymerizable groups include the group represented by Formula (30).  See paragraphs [0068]-[0084].  The silsesquioxane resin (B) is present as 5 to 40 parts by weight, based on 100 parts by weight of components (A) to (D).  See paragraph [0105]. 
It would have been obvious to on skilled in the requisite art to include a cage type silsesquioxane resin, as taught by Nakayama, in the photo curable composition of Asahi because it is taught that utilizing a cage-type silsesquioxane resin in a photo curable hard coat resin has an effective action on the improvement of scratch resistance.

4.	Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0077046 Asahi et al. (Asahi) in view of US 5,851,674 to Pellerite et al. [US Patent 2 of the  Information Disclosure Statement filed 8/23/18] (Pellerite).
The disclosure of Asahi is discussed above in paragraph 2.  However, Asahi does not disclose an embodiment wherein the photo curable resin further comprises a fluorinated silane.

It would have been obvious to on skilled in the requisite art to include a fluorinates siloxane, as taught by Nakayama, in the photo curable composition of Asahi because it is taught that utilizing a fluorine siloxane in a protective coating provides for a durable, easier to clean protective coating which is more resistant to contamination.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571)272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        





JAM
4/1/21